 1                                                      THE HONORABLE ROBERT S. LASNIK
 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
      MICHAEL MOI, an individual,
 9                                                   No. 2:17-cv-00853-RSL
                           Plaintiff,
10                                                   ORDER GRANTING DEFENDANTS’
             v.                                      MOTION TO SEAL SUPPLEMENTAL
11                                                   REPLY
      CHIHULY STUDIO, INC., a Washington
12    corporation; DALE CHIHULY,
      individually and as a married person;
13    LESLIE CHIHULY, individually and as a
      married person,
14
                           Defendants.
15
      CHIHULY, INC., a Washington
16    corporation; and DALE CHIHULY,
      individually,
17
                           Counterclaim-
18                         Plaintiffs,
19           v.
20    MICHAEL MOI, an individual,
21                         Counterclaim-
                           Defendant
22

23
            This matter came before the Court on Defendants’ “Motion to File Documents Under
24
     Seal (Supplemental Reply in Support of Motion for Protective Order).” Dkt. # 100. The motion
25

26

     ORDER GRANTING DEFENDANTS’
     MOTION TO SEAL SUPPLEMENTAL REPLY – 1
 1   is unopposed. Having considered the motion and the underlying motion for protective order, the
 2   Court finds as follows:
 3           1.       The good cause standard applies to the sealing of the Supplement Reply because
 4   the motion for protective order is not dispositive; and
 5           2.       Good cause exists to seal the Supplemental Reply. Although mere mention of the
 6   existence of confidential agreements with third parties would not justify a seal, most of the
 7   information that has been redacted from the Supplemental Reply relates to attorney-client
 8   communications and/or the terms of the confidential agreements.
 9

10   The Motion to Seal is GRANTED. The following document shall remain under seal until further
11   order of the Court:
12                •   Supplemental Reply (Dkt. # 102).
13

14   A publicly-available redacted version of this document is in the record at Dkt. # 101.
15
             Dated this 20th day of June, 2019.
16

17

18                                                  A
                                                    Robert S. Lasnik
19                                                  United States District Judge

20

21

22

23

24

25

26

     ORDER GRANTING
     MOTION TO FILE DOCUMENTS UNDER SEAL – 2
